DETAILED ACTION
The papers submitted on 16 September 2022, amending claim 6, the title and specification, and adding claims 15-18, and canceling claim 12, are acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Skazik-Voogt (Fertigungsverfahren für das Tissue Engineering - Manufacturing process for tissue engineering) in view of Sasaki et al. (US 2017/0204366 A1) and Gläbe et al. (Diamond machining of micro-optical components and structures).
Skazik-Voogt discloses a method for producing a matrix for cultivating biological cells and differentiating the biological cells into neuronal cells or neuronal tissue having of a base body made of biocompatible or biological polymer having a structured surface (title/abstract), the matrix having a first periodic microstructure made of parallel microdimensioned grooves (FIG. B, C, E), the method comprising: 
forming a structured surface on a tool by machining with a diamond cutting process, wherein the first periodic microstructure and the periodic nanostructure embedded therein are formed (p. 2 § Process for producing large-area micro- and nano-structured surfaces), and
producing the structured surface on the base body made of biocompatible or biological polymer by: 
embossing of the polymer of the base body with the tool, wherein the matrix is obtained as the base body having a structured surface (p. 3 § Process for producing large-area micro- and nano-structured surfaces).
Skazik-Voogt does not appear to expressly disclose monocrystalline diamond with a tip radius of 10 µm or less. 
However, Gläbe discloses conventional monocrystalline diamond machining tools having tip radii down to 5 µm (pp. 2-3 § 2.2. Tools).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process Skazik-Voogt to include the tools of Gläbe, because such tools are conventional in diamond micromachining and would be used with expected results.
Further, Skazik-Voogt does not appear to expressly disclose a second periodic structure made of parallel nanodimensioned grooves, the second periodic structure extending parallel to the first periodic microstructure and embedded into the parallel microdimensioned grooves of the first periodic microstructure.
However, Sasaki discloses a similar cell culture substrate (title/abstract) which includes a first periodic structure of parallel microdimensioned grooves and a second periodic structure of nanodimensioned grooves embedded into the micro-grooves (¶¶ 42+, 49+, FIG. 10).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Skazik-Voogt to include the fine structure of Sasaki in order to improve the resulting culture matrix.
Regarding claim 13, Skazik-Voogt suggests collagen (p. 3).
Regarding claim 15, the skilled artisan would recognize that the silicones and collagen suggested by Skazik-Voogt (p. 3) are the same as the claimed materials and would therefore be expected to have rigidity equal to or not greater than the rigidity of the biological cells to be cultivated there, as claimed.
Regarding claim 16, Sasaki suggests the periodic microstructure has widths and pitches of 1 to 100 μm and heights or depths of about 0.1 to 10 μm (¶ 52), preferably the groove widths of 1 to 20 μm and particularly 5 to 10 μm, the depths of 0.3 to 2 μm and particularly 0.6 to 1 μm, and the pitches of 1 to 100 μm and particularly 10 to 20 μm and (¶ 54), which overlaps the claimed ranges (MPEP § 2144.05). 
Regarding claim 17, Sasaki suggests the periodic nanostructure has widths of 0.1 to 0.5 μm (100 to 500 nm), the depths of 0.01 to 0.5 μm (10 to 500 nm), and the pitches of 0.1 to 1 μm (100 to 1000 nm) (¶ 54), which overlaps the claimed ranges (MPEP § 2144.05).
Regarding claim 18, Skazik-Voogt suggests embossing of the polymer of the base body with a master tool/roller, wherein the matrix is obtained as the base body having a structured surface (p. 3 § Process for producing large-area micro- and nano-structured surfaces).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Skazik-Voogt (Fertigungsverfahren für das Tissue Engineering - Manufacturing process for tissue engineering) in view of Sasaki et al. (US 2017/0204366 A1) as applied to claim 6 above, further in view of Tang et al. (Molding of Three-Dimensional Microstructures of Gels)
Skazik-Voogt does not appear to expressly disclose drying or curing before separating the tool.
However, Tang discloses processes for replica molding, microtransfer molding (íTM), and micromolding in capillaries (MIMIC) microstructures molded in collagen, gelatin, and agarose by contacting a stamp with gel precursor, gelled/cured, and the stamp removed (FIG. 1;  p. 1, 3rd ¶).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Skazik-Voogt to include the gelling of Tang, because such a step is necessary to ensure stable substrates with expected results.
Response to Arguments
Applicant's arguments filed 16 September 2022 have been fully considered but they are not persuasive. 
Applicant contends that the skilled artisan would not look to the tools of Gläbe, because Gläbe is not concerned with the production of negative molds or the cultivation and differentiation of biological cells. The Examiner agrees that Gläbe is specifically drawn to method of forming optical components which is not in the field of Applicant’s endeavor. However, more broadly Gläbe provides tools for diamond machining which is reasonably pertinent to the particular problem with which the Applicant and Skazik-Voogt are concerned. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).
Applicant’s arguments of unexpected results are not persuasive as the prior art would have the same results absent evidence to the contrary. The prior art culturing of cells in the specific dimensions and surface structures are the same as those claimed (Sasaki ¶¶ 52-54, 66+) and would therefore be expected.
Regarding claim 14, Applicant contends Tang fails to teach drying or curing while a PDMS stamp is in contact with a polymer and in fact suggests not curing the polymer on the stamp. The Examiner disagrees with Applicant’s conclusion. The gelation of the gels from the precursor liquid is equated with the claimed curing by “the application of standard soft lithographic techniques.” See further Tang’s citation to Xia et al. (SOFT LITHOGRAPHY).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626. The examiner can normally be reached M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BENJAMIN A SCHIFFMAN/            Primary Examiner, Art Unit 1742